              Case 4:19-cv-00892-HSG Document 227 Filed 10/21/19 Page 1 of 2




 1 MARK R. CONRAD (CA Bar No. 255667)
   WILLIAM J. COOPER (CA Bar No. 304524)
 2 COURTNEY C. AASEN (CA Bar No. 307404)
   CONRAD & METLITZKY LLP
 3 Four Embarcadero Center, Suite 1400
   San Francisco, CA 94111
 4 Tel: (415) 343-7100
   Fax: (415) 343-7101
 5 Email: mconrad@conradmetlitzky.com
   Email: wcooper@conradmetlitzky.com
 6 Email: caasen@conradmetlitzky.com

 7 LINDSAY L. RODMAN (pro hac vice forthcoming)
   IRAQ AND AFGHANISTAN VETERANS OF AMERICA
 8 85 Broad Street
   New York, NY 10004
 9 212-982-9699
   lindsay@iava.org
10
   Attorneys for Iraq and Afghanistan Veterans of America
11

12                                 UNITED STATES DISTRICT COURT
13                               NORTHERN DISTRICT OF CALIFORNIA
14                                         OAKLAND DIVISION
15
     SIERRA CLUB and SOUTHERN BORDER                CASE NO. 4:19-cv-00892-HSG
16
     COMMUNITIES COALITION,
                                                    NOTICE OF APPEARANCE OF COUNSEL
17
             Plaintiffs,
18
        v.
19
     DONALD J. TRUMP, President of the United
20   States, in his official capacity; MARK T.
     ESPER, Secretary of Defense, in his official
21   capacity; and STEVEN MNUCHIN, Secretary
     of the Treasury in his official capacity,
22
             Defendants.
23

24

25

26

27

28

     NO. 4:19-cv-00892-HSG                                      NOTICE OF APPEARANCE OF COUNSEL
             Case 4:19-cv-00892-HSG Document 227 Filed 10/21/19 Page 2 of 2




 1 TO THE CLERK OF COURT, ALL PARTIES, AND THEIR COUNSEL OF RECORD:

 2          PLEASE TAKE NOTICE THAT Mark. R. Conrad, of the law firm Conrad & Metlitzky LLP,

 3 hereby enters his appearance as counsel for amicus curiae Iraq and Afghanistan Veterans of America in

 4 the above-captioned action.

 5

 6 DATED: October 21, 2019                            Respectfully submitted,

 7                                                    /s/ Mark R. Conrad
 8                                                    MARK R. CONRAD
                                                      Local Counsel for Amicus Curiae IAVA
 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                      2
     NO. 4:19-cv-00892-HSG                                          NOTICE OF APPEARANCE OF COUNSEL
